Citation Nr: 1812987	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-06 764	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky
 
 
THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss.  
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 

 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1952 to July 1953.
 
This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The reopened claims of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  An August 2010 decision by the Board denied entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims and it is final. 

2.  In a March 2015 decision the Board dismissed a claim that the August 2010 Board decision was clearly and unmistakably erroneous because the appellant did not identify any error in that decision which, had it not been committed, would have compelled a different conclusion. 
 
3.  Evidence received since the unappealed August 2010 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and tinnitus.
 
CONCLUSIONS OF LAW
 
1.  The August 2010 Board decision that denied entitlement to service connection for hearing loss and tinnitus is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).
 
2.  New and material evidence has been received, and the criteria to reopen the claims of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
 
3.  New and material evidence has been received, and the criteria to reopen the claims of entitlement to service connection for tinnitus have been met. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duty to Assist
 
As the Board is reopening the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and then remanding those claims for further development the Board need not address at this time VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA).
 
Law and Regulations
 
In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.1103, 20.1105 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.
 
Application to Reopen Claims
 
In this case, the Board denied entitlement to service connection for bilateral hearing loss and tinnitus in an August 2010 decision.  The Board then considered the service treatment records and post-service treatment records, and determined that there was clear and unmistakable evidence that the Veteran had a hearing loss prior to service. The Board further found clear and unmistakable evidence that the hearing loss was not aggravated in service.  Finally, the Board found that tinnitus was not the result of a disease or injury incurred or aggravated inservice.
 
In August 2010, the Veteran was advised of the Board decision and his appellate rights.  However, he did not file an appeal of that decision with the United States Court of Claims for Veteran's Appeals.  Therefore, that Board decision is final. 38 U.S.C. § 7104(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
 
In June 2015, VA received the Veteran's request to reopen his claims for service connection for bilateral hearing loss and tinnitus.  In connection with such application, he submitted additional statements and medical records to include a private examiner's hearing evaluation dated in October 2010, and a private audioprothologist letter with test results from August 2016. Those hearing loss evaluations were not part of the record prior to the Board's August 2010 final denial of the claims on the merits and as such are new.  

Further, these new reports when considered together relate to an unestablished fact necessary to substantiate the Veteran's claim.  This evidence is neither redundant nor duplicative of other evidence in the record and as such is material to the Veteran's claim.  As such, the October 2010 and August 2016 reports collectively raise a reasonable possibility of substantiating these claims, and the Board finds that such evidence is new and material.  Accordingly, the claims are reopened.
 
 
ORDER
 
New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened. 
 
New and material evidence having been received, the claim for service connection for tinnitus is reopened.
 
 
REMAND

 
The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  He claims his hearing disabilities are due to ear infections for which he was treated during service.  The Veteran also described being exposed to live fire exercises several times a week while onboard ship during his active duty service.  Evidence of record indicates that he suffered ear infections while on active duty aboard ship.  See April 2001 Dr. J.A.E. Opinion.  
 
A review of the service medical records reveals that in January 1953, the Veteran was treated for acute suppurative otitis media  with evidence of a small perforation in the right ear drum with scarring.  The left ear drum was also found to be scarred.  In July 1953 the Veteran case was presented to a Navy review board for a hearing deficiency and the  Veteran's hearing disability was found to be severe enough to have him discharged as medically unfit for duty.  

In September 2007, a private examiner reported that the Veteran's hearing loss was probably due to severe external otitis from active duty service in the Navy.  
 
In an October 2007 VA Otolaryngology Examination the examiner opined that the Veteran's tinnitus was related to a sensorineural component of his then current hearing loss. 

While a  VA hearing examination was conducted in January 2011 that study failed to provide any opinion on the etiology of the disorders at issue with supporting rationale.

Thus, in light of the foregoing and the new evidence submitted since 2010 the Board finds that a remand is warranted to obtain additional facts and an opinion to determine if the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his military service.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any diagnosed hearing loss and tinnitus  The audiologist must be provided access to the Veteran's Virtual VA and VBMS files.  The audiologist must specify in the report that all Virtual VA and VBMS records have been reviewed.  After a thorough review of the evidence, to include the appellant's statements and his in-service exposure to workplace environmental noise, the examiner must opine whether reasonable audiologists cannot differ in concluding that the Veteran's bilateral hearing loss existed prior to service.  

If reasonable minds could only conclude that a hearing loss existed prior to the appellant's enlistment, the examiner must address whether reasonable audiologists cannot differ in concluding that the Veteran's bilateral hearing loss was not aggravated inservice, to include considering the appellant's claim of inservice exposure to acoustic trauma.

The examiner must also address whether it is at least as likely as not that tinnitus was incurred inservice, or caused or aggravated by the appellant's hearing loss.

The examiner must address the Veteran's credible lay statements regarding his tinnitus, ear infections, and any progression of his symptoms while in service.
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The examiner is advised that she/he must discuss the Veteran's self-reported history of continuity of symptoms since active duty.  While the Veteran is not competent to state the type or severity of his hearing loss he is competent to state that he has had difficulty hearing since entering service.  The Veteran is also competent to state that he has suffered or is suffering from tinnitus.  Finally while the absence of corroborating clinical evidence may not be the determinative factor, the terms competence and credibility are not synonymous.
 
2.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiners documented their consideration of any records contained in the Virtual VA or VBMS databases.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


